DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, 93, and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (U.S. Patent No. 1,491,941) (hereinafter Wood). Wood discloses an occlusion clip comprising: a spring 18, 19 (Figs. 1-4); a first runner 10; a second runner 11 (Figs. 1, 3); wherein the spring is configured to be mounted to the first and second runners so that the clip is open on at least three sides (Fig. 1) and biases the .
Claims 1, 4, 10, 16, 17, and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crespo (U.S. Patent No. 5,063,645) (hereinafter Crespo). Crespo discloses an occlusion clip comprising: a spring 5 (Figs. 7-8B); a first runner (see left jaw strip 1); a second runner (see right jaw strip 1) (Figs. 7-8B); wherein the spring is configured to be mounted to the first and second runners so that the clip is open on at least three sides (Fig. 7) and biases the runners toward one another; wherein the spring is operatively coupled (i.e., joined together) to the first runner distal to a dominant dimension midpoint of the first runner to preclude longitudinal repositioning of a first distal portion of the spring with respect to the first runner and allow pivotal motion of the spring with respect to the first runner (see Fig. 7, illustrated below); wherein the spring is operatively coupled to the second runner distal to a dominant dimension midpoint of the second runner to preclude longitudinal repositioning of a second distal portion of the spring with respect to the second runner and allow pivotal motion of the spring with respect to the second runner (see Fig. 7, illustrated below); wherein the spring slidably engages the second runner proximal to the dominant dimension midpoint of the second runner to provide bias constantly thereto when the occlusion clip is in a clamped .

[AltContent: textbox (proximal)][AltContent: textbox (distal)][AltContent: arrow][AltContent: textbox (coupled here)][AltContent: textbox (coupled here)][AltContent: arrow]
    PNG
    media_image1.png
    403
    156
    media_image1.png
    Greyscale

Claims 50, 56, 63, 67-70, 74-76, and 86-89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Forge (U.S. Patent No. 1,162,578) (hereinafter De Forge). De Forge discloses an occlusion clamp comprising: a spring 13 (Fig. 1) comprising at least two elongated legs 13 (Fig. 1) coupled (connected, joined) together at a first end (at 14) and independently repositionable with respect to one another so that the spring is open ended (Fig. 1), the spring having a dominant dimension, the spring including a secondary appendage (see one of the springs 12) (Fig. 1) interposing the legs, a first runner (one of the jaws 10) (Fig. 1) configured to be rotationally repositionable with respect to a first leg of the legs (the spring and the runner can be moved independently), the first runner comprising an elongated occlusion beam 10 having an occlusion surface (inside surface of 10), the first runner having a dominant dimension (Fig. 1); a second runner (the other of the jaws 10) (Fig. 1) configured to be approximately midway” includes proximal to the midpoint. See MPEP 2144.05 I.- “approximately midway” allows for the appendage 12 to apply bias proximal of the midpoint.), the proximal bias [being] toward the first runner (Figs. 1, 2); wherein the dominant dimensions of the spring, first runner, and the second runner extend in generally the same direction (Figs. 1, 2); wherein the spring has a rectangular cross section (Fig. 1); wherein the first leg is coupled to the first runner at a first location (it is coupled near 11); the second leg is coupled to the second runner at a second location (it is coupled near 11); the first location is approximately the same as the second location along the dominant dimension (Fig. 2); wherein the legs 13 delineate a U-shaped primary spring (Figs. 1, 2);the secondary appendage 12 interposes the legs 13 (Figs. 1, 2); the secondary appendage extends from a trough (Fig. 2, illustrated below); the secondary appendage comprises a partial U-shaped secondary spring (Fig. 2, illustrated below); wherein the spring further comprises an additional appendage (see other spring 12) (Figs. 1, 2) mounted to the first leg (Figs. 1,  by the examiner) and includes a linear occlusion surface (Fig. 1; the occlusion beam of the runners are linear (10 is linear) and include an arcuate (11 is arcuate) occlusion surface; wherein the beam of the first and second runners are arcuate (11 is arcuate) and includes an arcuate occlusion surface (11 is arcuate); and wherein the occlusion beam of the first and second runners are arcuate (11 is arcuate) and includes a linear occlusion surface (10 is linear) (Figs. 1, 2);

[AltContent: arrow][AltContent: textbox (1st leg)][AltContent: arrow][AltContent: textbox (2nd leg)][AltContent: arrow][AltContent: textbox ( 2nd location)][AltContent: arrow][AltContent: textbox (1st location)][AltContent: arrow][AltContent: textbox (secondary appendage/partial U-shaped)][AltContent: textbox (additional appendage)][AltContent: arrow][AltContent: arrow][AltContent: textbox (trough)]
    PNG
    media_image2.png
    276
    327
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8, 10, 17-27, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Zloczysti et al. (U.S. Patent No. 4,231,360) (hereinafter Zloczysti). Wood discloses the spring embodying a C-shape with a first and second leg 19 (Fig. 4), but Wood is silent on a lock, cams, a dowel, orifices within the runners, the legs including a cavity/orifice, and first and second ancillary legs. Zloczysti, in the analogous art of clamps, teaches a lock 8 or 7 (Figs. 3 or 5), configured to mount first and second runners 1 to a spring 2 (Fig. 1); the lock including a dowel 7 (Fig. 5) received in an orifice associated with at least one of the spring or runners (Fig. 5); the spring 2 including a first and second arm (Fig. 5); the first arm including a first cam (distal end of spring 2 at the opening 10- Fig. 5) and the second arm including a second cam (distal end of spring 2 at the opening 10- Fig. 5); wherein the lock including a dowel 7 received within an orifice associated with the first runner 1 (Fig. 5);wherein the lock including a dowel 7 received within an orifice associated with the first runner 1 and the spring 2 (Fig. 5); wherein the lock including a first dowel 7 received within a first orifice associated with at least one of the first runner 1 and the spring 2 (Fig. 5); and the lock including a second dowel 7 received within a second orifice associated with at least one of the second runner 1 and the spring 2 (Fig. 5); wherein the lock 8 or 7 (Figs. 3 or 5) at least one of a depression and an orifice configured to receive a portion of the first lock (Figs. 3 or 5); and the second runner 1 includes at least one of a depression and an orifice configured to receive a portion of the second lock (Figs. 3 or 5); wherein the first runner 1 includes an orifice configured to receive a portion of the first lock 8 or 7 (Figs. 3 or 5); and the second runner 1 includes an orifice configured to receive a portion of the second lock 8 or 7 (Figs. 3 or 5); wherein the orifice of the first runner 1 includes a first pair of orifices (an orifice is an opening) (https://www.ahdictionary.com/word/search.html?q=orifice) (one side of 10 is an orifice and the other side of 10 is an orifice- Fig. 5); the orifice of the second runner 1 includes a second pair of orifices (an orifice is an opening) (https://www.ahdictionary.com/word/search.html?q=orifice) (one side of 10 is an orifice and the other side of 10 is an orifice- Fig. 5); the first lock includes a first dowel 7 (Fig. 5) configured to be received by the first pair of orifices of the first runner; the second lock includes a second dowel 7 (Fig. 5) configured to be received by the second pair of orifices of the second runner 1 (Fig. 5), for the purpose of matching a variety of shapes (col. 1, lines 26-39), permitting universal movement (col. 2, lines 28-31), and to tilt the runner up to about 90° without changing closing pressure (col. 2, lines 32-37). 
at least one of a cavity and an orifice 10 (Fig. 5); the second leg including at least one of a cavity and an orifice 10 (Fig. 5); a distal end of the first leg including a rounded end (the distal end of 2 in Fig. 5 is C-shaped which is rounded); a distal end of the second leg includes a rounded end (the distal end of 2 in Fig. 5 is C-shaped which is rounded); the distal end of the first leg includes the orifice 10 (Fig. 5) and the distal end of the second leg  includes the orifice 10 (Fig. 5); wherein the first runner 1 includes a first runner cavity/orifice (Fig. 5); the second runner 1 includes a second runner cavity/orifice (Fig. 5); wherein the first runner 1 includes the first runner orifice (Fig. 5); the second runner 1 includes the second runner orifice (Fig. 5); the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection at “17” of the spring to the runner of Wood and include the lock, dowels, orifices within the springs, orifices within the runners, cams, and first and second ancillary legs, as taught by Zloczysti, for the purpose of matching a variety of shapes (col. 1, lines 26-39), permitting universal movement (col. 2, lines 28-31), and to tilt the runner up to about 90° without changing closing pressure (col. 2, lines 32-37).
Claims 48, 49, and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Wood or Crespo in view of Santilli. Wood or Crespo discloses the claimed invention but are silent on a fabric. Santilli, in the same field of endeavor (clamping of objects), teaches a C-shaped fabric 18 (para. 15) (Fig. 1), for the purpose of cushioning the contact, minimizing bleeding and increasing traction (abstract; para. 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wood or Crespo and include the fabric on the clip, as taught by Santilli, for the purpose of cushioning the contact and increasing traction (abstract; paras. 15, 33) of the runners.
Claims 91 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over De Forge in view of Santilli. De Forge discloses the claimed invention, wherein C-shaped (in cross-section) clothes interpose the first and second runners (Figure 2) but is silent on a fabric. Santilli, in the same field of endeavor, teaches a C-shaped fabric 18 (para. 15) (Fig. 1), for the purpose of cushioning the contact, minimizing bleeding and increasing traction (abstract; para. 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of De Forge and include the fabric on the clip, as taught by Santilli, for the purpose of cushioning the contact and increasing traction of the runners (abstract; paras. 15, 33).

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over De Forge in view of Jonckheere (U.S. Patent No. 3,579,751) (hereinafter Jonckheere). De Forge discloses the claimed invention but is silent on the spring being fabricated from a metal or suitable plastics possessing the required natural springiness (col. 1, lines 37-39); thus teaching that metal and plastic springs are art recognized equivalents. The metal spring is an art recognized equivalent of a plastic spring (col. 1, lines 37-39), since both are used for biasing clips. Therefore, because metal and plastic springs were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the plastic spring with a metal spring since both are capable of biasing clips. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the runner to be made of polymers as taught by Jonckheere, for the purpose of having a rigid runner (abstract).
Allowable Subject Matter
Claims 39, 40, 64-66 and 71-73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Amendment
The objections to claims 10 and 50 and the rejections of claims 1, 4-8, 10, 16-27, 36-40, 48, 49, 93-95 under 35 U.S.C. 112(a) are hereby withdrawn in view of the amendments. 

With respect to arguments regarding the rejections based on Crespo, Applicant argues that no portion of spring 5 is “operatively coupled” to jaw part 1 as claimed.  The examiner again disagrees.  Some definitions of “couple” (e.g., from Merriam-Webster’s online dictionary) are “to connect for consideration together for consideration together” and “to join for combined effect.”  In Crespo’s case and given the broadest reasonable interpretation of “operatively coupled,” portions of spring 5, as shown in the rejection above, are connected or joined to the jaw parts (i.e., first and second runners) for the assembly and operation of the device.  This connecting or joining of elements includes the mere contact of a portion of spring 5 with jaw part 1.  Additionally, longitudinal 
With respect to arguments regarding the rejections based on Deforge, Applicant contends that neither jaw member 10 is configured to be rotationally repositionable with respect to either spring member 13.  The examiner respectfully disagrees, for DeForge discloses rivet 14 as a pivot point for the jaw members and the spring members, which are rotatable (i.e., rotationally repositionable) around this shared pivot at opening and closing of the jaw members.
With respect to arguments regarding the rejections based on Wood and Zloczysti, Applicant argues that one of ordinary skill in the art would not modify Wood with the teachings of Zloczysti, since a clothespin and a nose clip have different applications.  The examiner disagrees, for it has been held that the determination that a reference is from a nonanalogous art is twofold.  First, we decide if the reference is within the field of the inventor’s endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.  In re Wood, 202 USPQ 171, 174.  In this case, the examiner first posits that Wood and Zloczysti are within the field of the inventor’s endeavor—the field being the clamping of objects. Secondly, Zlockzysti is reasonably pertinent to the particular problem with which the inventor was involved.  Zlockzysti teaches a device for the clamping of bodily tissue, specifically.  Thus, one of ordinary skill would indeed look to Zlockzysti to modify the device of Wood even though the devices of Wood and Zloczysti have different intended uses.

With respect to arguments regarding the rejections based on Wood/Crespo and Santilli, Applicant argues that one of ordinary skill in the art would not be motivated to modify Wood’s clothespin or Crespo’s clothespin with Santilli to arrive at the device of claim 48, 49, or 95.  However, the examiner posits that Wood, for example, discloses, in lines 9-20, that clamping members (deemed to be runners) may be formed of “wood” or an unspecified “other material calculated to avoid detrimental effect upon the clothes.” Santilli specifies a material (fabric) interposing and/or enveloping clamping members.  Thus, Santilli teaches a material usable with clamping members or runners, wherein fabric provides advantages to Wood or Crespo as recited above.
With respect to arguments regarding the rejections based on DeForge and Jonckheere, Applicant argues that one of ordinary skill in the art would not be motivated to modify DeForge with the teachings of Jonckheere, because their devices have different intended uses, and that replacing Deforge’s “metal jaw member” with a plastic one from Jonckheere “makes no sense.”  The examiner disagrees, for it has been held that the determination that a reference is from a nonanalogous art is twofold.  First, we decide if the reference is within the field of the inventor’s endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.  In re Wood, 202 USPQ 171, 174.  In this 
Additionally and contrary to Applicant’s assertion, Deforge is silent on the materials used for the manufacture of the device.  That is, Deforge does not state that the jaw member is metal.  Jonckheere does not teach away from the claimed invention.  Jonckheere simply teaches materials usable for clamping devices—teachings used to modify the device of Deforge.
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771